Citation Nr: 1045584	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-41 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for low back disability, 
diagnosed as chronic lumbosacral strain with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from March 1980 to September 
1985.

This appeal comes before the Board of Veterans' Appeals (Board) 
from July 2002 and August 2003 rating decisions.  In July 2002, 
the RO, inter alia, denied the Veteran's claim for service 
connection for low back pain.  Following the submission of 
additional evidence, the RO confirmed and continued the denial of 
service connection for low back pain in August 2003.  The Veteran 
filed a Notice of Disagreement (NOD) with respect to this claim 
in September 2003.  A Statement of the Case (SOC) was issued in 
November 2004, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in November 
2004.

In June 2005, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In January 2006, the undersigned granted the motion of the 
Veteran to advance this appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) 
(2010).

In a February 2006 decision, the Board , denied service 
connection for a low back disability, claimed as low back pain.  
The Veteran appealed the February 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
August 2007, the Court granted the parties' joint motion for 
remand, vacating the Board's decision, and remanding the claim to 
the Board for further proceedings consistent with the joint 
motion.

In June 2008, the Board remanded the Veteran's claim to the RO 
(at that time, via the Appeals Management Center (AMC) in 
Washington, DC)), for further action compliant with the joint 
motion, to include additional development of the evidence.  After 
completing the requested development, the RO continued the denial 
of the claim as reflected in a May 2009 supplemental SOC (SSOC) 
and returned the appeal to the Board for further consideration.

Also in May 2009, the RO granted service connection for asthma, a 
matter for which the Veteran had previously perfected an appeal.  
As this action represents a full grant of the benefit sought with 
respect to that issue, the only matter remaining on appeal is 
that set forth on the title page and addressed above.

In November 2009, the Board again denied the Veteran's claim of 
entitlement to service connection for low back disability.  The 
Veteran appealed the November 2009 Board decision to the Court.  
In July 2010, the Court granted the joint motion for remand filed 
by representatives for both parties, vacating the Board's 
decision, and remanding the claim to the Board for further 
proceedings consistent with the joint motion.  The joint motion 
indicated that the March 2009 VA examination, relied upon by the 
Board, was inadequate.

As a final preliminary matter, the Board notes that, while the 
Veteran previously was represented by Disabled American Veterans 
and the Georgia Department of Veterans Services, in April 2006, 
the Veteran granted a power-of-attorney in favor of Katrina J. 
Eagle, a private attorney, with regard to the claim on appeal, 
who has since submitted written argument on his behalf.  The 
Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' joint motion for 
remand, and the Board's review of the claims file, further RO 
action on the claim on appeal is warranted.

In the July 2010 joint motion, the parties agreed that the March 
2009 VA examination, provided to the Veteran, was inadequate.  
Specifically, the joint motion stated that the examiner's opinion 
could not be relied upon because, while the examiner stated that 
there was no evidence of a Jeep accident in the service treatment 
records, a review of the Veteran's service treatment records 
reveals that there is evidence of such an accident.  A January 
1984 service treatment record documents that the Veteran was 
involved in a minor rear end collision while driving a Jeep.  He 
complained of lower left back pain at that time and was diagnosed 
with a muscle strain.  Therefore, the parties to the joint motion 
agreed that the March 2009 VA examiner should be contacted and 
asked for a supplemental opinion, based upon review of the full 
record.  If that examiner is unavailable, a new examination 
should be scheduled.

Hence, the RO should arrange for the physician that conducted the 
March 2009 examination to review the claims file and provide an 
opinion based upon a full review of the claims file, including 
the service treatment records.  If that examiner is unavailable, 
the RO should arrange for the Veteran to undergo VA spine 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to any scheduled examination, without good cause, may well result 
in a denial of the original claims for service connection (as the 
claim will be considered on the basis of evidence of record).  
See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to scheduling the examination, to ensure that all due 
process requirements are met, and that the record before the 
examiner is complete, the RO should also give the Veteran another 
opportunity to provide information and/or evidence pertinent to 
the claim on appeal.  The notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
attorney a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his attorney of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the time 
period for the Veteran's response has 
expired, the RO should forward the Veteran's 
entire claims file (to include a complete 
copy of this REMAND) to the physician that 
conducted the March 2009 VA examination for a 
comprehensive review of the record and an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the currently 
diagnosed chronic lumbosacral strain with 
degenerative changes is the result of disease 
or injury incurred in or aggravated by 
military service.

If the physician that conducted the March 
2009 examination is not available, the RO 
should arrange for the Veteran to undergo VA 
spine examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (including x-
rays) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.  The physician should 
set forth all examination findings, along 
with the complete rationale the conclusions 
reached, in a printed (typewritten) report.

The physician should identify all current 
disability(ies) of the spine.  Then, for each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that such 
disability is the result of disease or injury 
incurred in or aggravated by military 
service.  

In rendering the requested opinion, the 
examiner should consider and discuss the 
symptoms noted in service, and the 
appellant's assertions of continuing 
symptomatology.  The examiner is asked to 
consider all complaints of back pain 
documented in the Veteran's service treatment 
records, to specifically include the January 
1984 record showing that the Veteran was 
involved in a Jeep accident.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After accomplishing all requested action, 
as well as any additional action deemed 
warranted by the VCAA, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 








§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

